Citation Nr: 1516686	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  06-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right arm disability, to include as secondary to service-connected shell fragment wound residuals of the right arm.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971, which included one year of service in the Republic of Vietnam, for which the Veteran has been awarded the Bronze Star Medal with V Device and the Purple Heart.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 2008 and July 2012 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2008 rating decision denied service connection for a right arm disability, and the July 2012 rating decision denied entitlement to a TDIU.

In November 2009, November 2011, November 2012 and May 2013, the Board remanded the Veteran's service connection claim for a right arm disability for VA examinations and medical opinions addressing the etiology of his claimed right arm impairments, to include consideration of theories of direct and secondary service connection.  

In July 2013, the Veteran requested to participate in a Board hearing; however, he withdrew his hearing request later within the same month.

In August 2014, in order to obtain an adequate medical opinion addressing a theory of secondary service connection, the Board requested a medical expert opinion from the Veterans Health Administration in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The requested opinion was rendered in October 2014, and that same month, the Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument; however, no response has been received.


FINDINGS OF FACT

1.  The Veteran sustained an injury to his right shoulder joint while engaged in combat during service.

2.  A probative VA medical opinion relates the Veteran's current right shoulder impingement to his in-service right shoulder joint injury.

3.  The Veteran's PTSD renders him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder impingement have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   However, as the Board is granting service connection for a right arm disability and entitlement to a TDIU, the Board is granting the benefits sought in full, thereby rendering moot any inadequacy as to the notice or assistance provided to the Veteran.  Thus, no further discussion of these duties is required.

Service Connection Claim

The Veteran is seeking service connection for a right arm disability, as either directly incurred during service or as secondary to his service-connected disability of shell fragment wound residuals of the right shoulder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

Factual Background

In June 1970 while serving in the Republic of Vietnam, the Veteran sustained several shell fragment wounds, including a wound of the right shoulder.  While the Veteran's shell fragment wounds were debrided, the shell fragment embedded in the right shoulder was left in place.  Notably, the fragment wound was characterized as not involving any artery or nerve. 

After his discharge from service in December 1971, the Veteran sought VA compensation benefits in September 1979, and he underwent a related VA examination in November 1979.  At this time, a physical examination and x-rays of the right shoulder noted the only abnormality to be the retained gunshot fragment.

The next clinical evidence of a right shoulder abnormality was recorded in July 2004, at which time a mild right shoulder strain was diagnosed.

In conjunction with the instant service connection claim, the Veteran underwent another VA examination in June 2008, during which he stated that when he was hit with shrapnel during service, he landed on an ammunition box, striking his shoulder.  He reported that he has experienced a resting tremor in his right hand since this time.  The VA examiner diagnosed the Veteran with right shoulder impingement and a resting coarse tremor of the right hand, but stated that he could not render an opinion as to the etiology of these right arm disorders without resorting to speculation.  

In June 2010, the Veteran underwent another VA examination, during which the examiner diagnosed the Veteran with right shoulder impingement, but offered no opinion as to the etiology of this shoulder disorder.  

During a VA examination performed in December 2011, the VA examiner stated that the right hand symptoms of intermittent numbness were unrelated to his in-service superficial right shoulder shell fragment wound, as there was no evidence that the Veteran sustained any nerve damage related to this in-service injury.

The Veteran underwent another VA examination in July 2013, during which the VA examiner related the Veteran's right shoulder impingement to service.  In support of this opinion, the VA examiner noted that the Veteran's only reported right shoulder injury was during service, clarifying that his VA treatment records had mischaracterized his post-service left shoulder injury as a right shoulder injury.  (Private treatment of record confirms that the Veteran had a post-service, left, not right, shoulder injury.)  Further, the examiner stated that the Veteran's report of injuring his shoulder in service and experiencing a progressive right shoulder impairment since service was consistent with a conclusion that his current right shoulder impingement is related to his in-service right shoulder injury.  

However, the examiner stated that the Veteran's bilateral resting hand tremors and Raynaud's syndrome of the right second, third, fourth, and fifth fingers were unrelated to either the shell fragment wound or shoulder impingement, as these tremors are idiopathic, i.e. of unknown etiology.  Further, the examiner stated that there was no indication that the Veteran had sustained a type of right arm injury during service that could have produced these tremors.

As this July 2013 VA medical opinion failed to address whether the Veteran's hand tremors could be aggravated by his service-connected right arm shell fragment wound residuals, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in August 2014, and the requested opinion was rendered in October 2014.  After reviewing the record, the VHA expert (an orthopedic surgeon) opined that the Veteran's right shoulder impingement and right hand tremor are not secondary to or aggravated by his service-connected right shoulder shell fragment wound residuals.  In support of this opinion, the physician stated that there could be no relationship (either causation or aggravation) between the shell fragment wound residuals and his right shoulder disorder or right arm tremor, as there is no physiological or pathological pathway that could connect the Veteran's shell fragment wound residuals to these disorders.  

Analysis

The Veteran's in-service shell fragment wound injury to his right shoulder is clearly documented in his service treatment records; moreover, he is service-connected for his residual disability.  However, while not documented in his service treatment records, the Veteran has reported that in addition to sustaining this superficial shell fragment wound injury, he also sustained an injury to his right shoulder joint during the same incident, as he fell on his right shoulder and has experienced a chronic, progressive right shoulder impairment since that time.  

The Veteran is competent to report sustaining such an in-service injury while engaged in combat during his service in the Republic of Vietnam, and because this injury is consistent with the circumstances of his combat service, no documentation of this injury is needed to substantiate the Veteran's report.  See 38 C.F.R. § 3.304(d); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Furthermore, a probative VA medical opinion links the Veteran's current right shoulder impingement to this in-service injury.  Specifically, the July 2013 VA examiner stated that based on the Veteran's history of sustaining a right shoulder joint injury during service, his lack of any post-service right shoulder injuries, and his report of experiencing a progressive right shoulder impairment since service, the Veteran's current right shoulder impingement is at least as likely as not related to service.  As this medical opinion is consistent with the lay and medical evidence of record, is unequivocally stated, and is supported by a sufficient rationale, the Board finds that the opinion is probative evidence is support of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Likewise, the probative evidence of record limits the scope of the Veteran's service-related right shoulder impairment to his right shoulder impingement.  While the Veteran reported during a 2008 VA examination that he has experienced a resting tremor in his right hand since his in-service right arm injury, his memory of the onset of this symptoms is presumably impaired, as no subsequent service treatment or post-service treatment records reflect his report of or any clinical observation of this symptom, including VA and private treatment records spanning from 1974 to 1979, 1996, 2004, and 2007.  Moreover, a VA examination performed in 1979 recorded no such pathology of the right upper extremity.  Given that a resting tremor is a clinically observable symptom (unlike, for example, right shoulder pain), this medical evidence that fails to document any clinical observation of this symptomatology is inconsistent with the Veteran's report of the onset of his right hand tremor in service.  Accordingly, the Board finds that the Veteran's recollection of the onset of this pathology in service lacks probative value.

Moreover, the medical opinions of record fail to relate the Veteran's idiopathic right hand tremor to service, finding that the Veteran's reported right shoulder joint injury and service-connected shell fragment wound residuals did not produce or otherwise affect his tremor.  Significantly, the 2013 VA medical opinion found that the Veteran's reported in-service right shoulder injury and documented shell fragment wound were not the types of injuries that would produce a hand tremor, and the 2014 VHA expert medical opinion found that the Veteran's service-connected shell fragment wound residuals did not aggravate his hand tremor, as there is no pathological or physiological pathway in which one impairment could affect the other.  The Board finds that these medical opinions, which are authored by those with medical expertise, stated unequivocally, consistent with the record, and supported by sufficient rationales, are probative evidence against a finding that the Veteran's resting hand tremor is service-related.

Accordingly, as the probative evidence establishes that the Veteran's right shoulder impingement, but not his resting hand tremor, is related to service, a basis for awarding service connection for this right arm disability has been presented, and service connection for right shoulder impingement is warranted.  

Unemployability Determination

In a letter authored in August 2010, the Veteran's treating VA psychiatrist stated that the Veteran's PTSD symptoms render him unemployable, and the RO construed the submission of this statement as a claim seeking entitlement to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As the Veteran is currently unemployed and has a current combined schedular rating of 90 percent, which includes a 70 percent rating for his PTSD, he is eligible for the award of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  

As to the evidence of record regarding the impact of the Veteran's PTSD on his ability to obtain and maintain employment, in August 2010 the Veteran's treating VA psychiatrist stated that the severity of the Veteran's PTSD symptoms, including chronic anxiety, irritability, anger, frustration, a sleep impairment, and combat-related flashbacks and nightmares, render him unemployable.  Moreover, during his 2013 VA PTSD examination, the Veteran reported his own belief that he would be precluded from maintaining employment due to his severe PTSD symptoms.  While the VA examiner declined to characterize the Veteran's PTSD symptoms as producing total occupational and social impairment, such a characterization is not inconsistent with a finding that the Veteran's PTSD symptoms render him totally occupationally, but not socially, impaired, thereby warranting 70 percent rating for PTSD and eligibility for a TDIU.

Given that the Veteran's reports of his occupational impairment are supported by the clinical assessment of unemployability by his treating VA psychiatrist, the Board finds sufficient evidence to conclude that this decorated, Vietnam combat Veteran is entitled to an award of a TDIU.


ORDER

Service connection for right shoulder impingement is granted.

A TDIU is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


